— Order unanimously, reversed, with costs, and petitioner’s motion granted. Memorandum: The arbitrator’s award should not have been vacated because she did not exceed her authority (see CPLR 7511, subd [b], par 1, cl [iii]) and her decision was not wholly irrational (see Matter of Allen [New York State], 53 NY2d 694, 696; Central Sq. Teachers Assn. v Board of Educ., 52 NY2d 918, 919). Questions regarding whether there has been compliance with procedural stipulations which the parties have collectively agreed to follow during arbitration, and the consequences of noncompliance are for resolution by the *983arbitrator (see Matter of County of Rockland \Primiano Constr. Co.], 51 NY2d I, 8-9). (Appeal from order of Supreme Court, Monroe County, John J. Conway, J. — arbitration.) Present — Dillon, P. J., Hancock, Jr., Green, O’Donnell and Schnepp, JJ.